ROBERTSON, Judge.
This is a petition for writ of mandamus to stay proceedings in state court.
The petitioner, Ahsan Mohiuddin, initiated this action in circuit court. In an attempt to prevent further proceedings in the trial court, the petitioner filed a notice of removal under 28 U.S.C. § 1443 in the U.S. District Court, Northern Division of Alabama. In Ahsan Mohiuddin v. Alabama Department of Industrial Relations, et al., [Ms. 90-7303, July 16, 1990] (11th Cir.1990), the Eleventh Circuit Court of Appeals stated that, since the petitioner initiated the action in state court, he could not properly remove it to federal court.
We find that an improper attempt of removal to federal court is insufficient *1135grounds for issuance of a writ of mandamus staying the proceedings in state court.
The writ is due to be denied.
WRIT DENIED.
INGRAM, P.J., and RUSSELL, J., concur.